DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/23/2020 has been considered and entered.  Applicants’ special definition of the term highly rheopectic as being fluid and pumpable prior to milling or shearing in view of the declaration by John Waynick dated 12/23/2020 is acknowledged.  Therefore, rejections based on indefiniteness of the term “highly rheopectic” is withdrawn.  
Applicants persuasively argue that Waynick (US 2017/0335229) is not prior art.  Therefore, all rejections based in part or in whole on Waynick ‘229 are withdrawn.  The arguments based on Waynick (US 2016/0230112) were considered but not found to be persuasive.  However, since the rejections are combined with Waynick ‘229 they are also withdrawn.  New grounds of rejections are made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waynick (US 20140121139) in view of Capitosti (US 2017/0369809)
In regards to claims 1, 7, Waynick teaches overbased calcium sulfonate grease composition comprising overbased calcium sulfonate, calcium hydroxyapatite, base oil, one or more converting agents and one or more complexing acids and method of making the composition comprising mixing calcium sulfonate and base oil, adding calcium carbonate either before or after the conversion, adding one or more converting agents, adding one or more complexing acids, wherein all or a portion of one or more complexing acids may be added with or prior to the one or more converting agents (abstract).  
The composition can comprise facilitating acid such as alkyl benzene sulfonic acid with a 8 to 16 carbon alkyl group in amounts of from 0.5 to 5% which can be added to the reaction 
Capitosti teaches grease composition for mechanical devices (abstract).  The grease can be a sulfonate grease similar to Waynick [0074].  Capitosti teaches the grease can comprise conventional additives such as magnesium sulfonate detergent [0092].  Thus, it view of Capitosti, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used magnesium sulfonate additives in the composition of Waynick, as Waynick allows for the presence of conventional additives and since Capitosti teaches calcium sulfonate grease additives for mechanical devices such as those of Waynick.
Since the composition comprises the claimed ingredients, it would be expected to have similar properties to the claimed composition such as being a fluid and being pumpable prior to milling and shearing.
In regards to claims 2, 16 – 19, Waynick and Capitosti teach the composition having the claimed ingredients and thus would be expected to have similar properties such as the NLGI grade after milling or shearing.
In regards to claims 3, 4, Waynick and Capitosti teach the composition.  Waynick teaches less than 36% of the overbased calcium sulfonate is useful, such as amounts of from 25 to 32% in the final grease [0022].
In regards to claim 5, Waynick Capitosti teach the composition.  Waynick teaches the composition can comprise non-aqueous converting agents [0015].
Claims 1 – 6, 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of Capitosti (US 2017/0369809)
In regards to claim 1, AAPA teaches prior art method of preparing sulfonate grease including a two-step process for preparing a grease comprising reacting a calcium base with alkyl benzene sulfonic acid and other components to produce an overbased calcium sulfonate with amorphous calcium carbonate dispersed therein, adding converting agent or agents such as water only or a combination of water with non-aqueous converting agents such propylene glycol, acetic acid, etc., and adding oil such as mineral oil [see applicant’s specification 0003 – 0005].  
AAPA also teaches combining the two steps into one single step and reacting the ingredients, and typically providing greater than 36% of the calcium sulfonate in the grease, or the addition of lower than 36% of the calcium sulfonate with addition of calcium hydroxyapatite and wherein the grease can have NLGI No 2 consistency [applicant’s specification, 0005 – 0010].  Some other prior art teaches addition of 12-hydroxystearic acid as a converting agent alone with acetic acid and methanol and heating the mixture until conversion to form the grease [See applicant’s specification 0013].  
AAPA does not teach the presence of magnesium sulfonates but they are known grease additives that would have been obvious for addition to the grease of AAPA in view of Capitosti which teaches similar sulfonate grease having magnesium sulfonate detergent [0092].  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have added conventional additives of Capitosti such as magnesium sulfonate detergents into the grease of AAPA, as they are known to provide detergent effect for improving the sulfonate grease performance.  Since the grease has the components and composition of the claims it 
In regards to claims 2 – 6, 16 – 19, AAPA and Capitosti teach the grease having the claimed limitations as previously stated.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argument that the previously cited reference by Waynick (US 2016/0230112) teaches grease with normal rheopectic behavior which does not meet the limitation of being highly rheopectic because it does not have an extreme change in consistency found in the grease of the claims is not persuasive, as applicant’s own definition for “highly rheopectic” as accepted by the examiner is a grease that is fluid and pumpable before milling or shearing not the relative level of change its consistency as compared applicant’s disclosure.  Based on applicants’ response and declaration for overcoming the rejection based on indefiniteness, the highly rheopectic language of the claim is not a term of degree but a property of fluid flow prior to milling or shearing.  If applicants desire to revert the meaning of the term to the degree of change in consistency and/or flow, the rejections based on indefinites will be reapplied. 

Allowable Subject Matter
Claims 7 – 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the claimed method by Waynick teaches the grease composition and method for making them but fail to teach the presence of magnesium sulfonate and the addition of the magnesium sulfonate to the pre-conversion mixture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771